Title: From George Washington to Major General Stirling, 5 March 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord (private)
            Morris-town March 5th 1780
          
          I have read the orders wch you had framed for your division—they are certainly good, but in substance except in a very few instans. are very explicitly enjoined by the regulations; & have been reiterated at different periods in the general orders antecedent to the promulgation of the established “regulations for the order & discipline of the Troops”; & since, in many particular ones by a reference to them; as your Lordship may perceive by recurring to the orderly book.
          At our last interview I slightly touched on this subject, but I shall embrace the present occasion to repeat more fully, that orders, unless they are followed by close attention to the performance of them, are of little avail—They are read by some—only heard of by others—and inaccurately attended to by all whilst, by a few, they are totally disregarded—and this will for ever be the case till the principal Officers of the army begin the work of reformation by a close inspection into the police—the conduct of the Officers & men under their respective commands. and will endeavr to restore public œconomy, & saving. than wch nothing can bettr suit our prest Circums.
          Example whether it be good or bad has a powerful influence— & the higher in Rank the Officer is who sets it, the more striking it is—hence, and from all military experience it has been found necessary, for Officers, of every denomination to inspect narrowly the conduct of such parts of the Army & Corps as are committed to their care—without this the regulations “for the order & discipline of the Troops”—established by the highest authority & wch are short simple & easy in the perform[anc]e and the General orders will be little attended to—of course neglect of discipline—want of order—irregularity—waste, abuse, & embezzlement of public property insensibly creep in it is idle to

Suppose under a descripn like this the ground for wch none I believe will deny that a division—Briga⟨de,⟩ or Regimental Order, will have greater weight than those of Congress or the G⟨eneral;⟩ but if the Persons issuing them would devote, as duty indispensably requires, a reasonable portion of their time to a personal & close insp⟨ec⟩tion into the affairs of their respective commands would frequently parade their Regiments. & compare the actual strength of them, their Arms, accoutrements & Cloaths, with the returns; & have the deficiencies (if any there be) satisfactorily accounted for & provided, agreeably to the establishment of the army—would see that the regulations, the general orders & their own, were carried into execution where practicable, or report the causes of failure when they cannot. That all returns are made in due form—in proper time—& correctly comparing one return with another in order to prevent mistakes, correct abuses, and do justice to the public—and that in visiting such parts of the line, & such particular Corps as are entrusted to their care praize is bestowed on the deserving—reprehension, & (where necessary) punishment on the negligent, the good effect would be almost instantaneously felt—frequent visits & inspection into matters of this kind would produce more real good in one Month than volumes of the best digested orders that the wit of man can devise wd accomplish in Seven years.
          Were it not for the infinity of perplexing business that is refered to, & comes before me from every quarter—the multiplicity of Letters & papers I have to read and consider, many of which originate in the want of application & due attention being given by the Genl Officers to their respective commands, which brings a variety of applications to head Qrs that ought to be settled in the respective lines I shd devote much more of my time to the Military parts of my duty. unhappily while necessity with-holds me from these attentions want of being sufficiently impressed with its importance or some other cause operates with equal force on others; & the few rides I am able to make to the Camp—& the hours wch I can devote to the business of the line; never fail producing mortifying proofs of inattention & relaxation of discipline. The Country in all my excursions I find spread over with Soldiers, notwithstanding the pointed orders which have been Issued to restrain them & to discountenance a practice wch has been found pregnant of desertion, Robbery,

& even murders—& is totally repugnant to every principle of discipline & the Rules laid down for our governmt.
          This My Lord is a free & friendly representn of facts. your letter drew it from me to you at this time; but I shall take occasion so soon as the Genl Officers Assemble to require in explicit terms from them a conduct conformable to these sentimts in future. for without it there is no possibility in the present perplexity of Affairs & the divided attention I am obliged to give to numberless object⟨s⟩ wch press upon me to move the Military Machine with any degree of propriety without their assistance—with much esteem & regard I am Yr Lordships most Obedt Hble Servt
          
            Go: Washington
          
        